IN THE SUPREME COURT OF THE STATE OF DELAWARE

LARRY J. WILSON,                       §
                                       §   No. 169, 2015
      Defendant Below,                 §
      Appellant,                       §
                                       §   Court Below—Superior Court
      v.                               §   of the State of Delaware,
                                       §   in and for Sussex County,
STATE OF DELAWARE,                     §   Cr. ID No. 1205004908
                                       §
      Plaintiff Below,                 §
      Appellee.                        §

                         Submitted: August 11, 2015
                         Decided:   August 17, 2015

                                     ORDER

      This 17th day of August 2015, it appears to the Court that, on July 28, 2015,

the Chief Deputy Clerk issued a notice to show cause, by certified mail, directing

the appellant to show cause why this appeal should not be dismissed for his failure

to file an opening brief and appendix and for his failure to pay the Supreme Court

filing fee. The appellant has not responded to the notice to show cause within the

required ten-day period and therefore dismissal of this appeal is deemed to be

unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that this appeal is DISMISSED.

                                             BY THE COURT:
                                             /s/ Leo E. Strine, Jr.
                                             Chief Justice